DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received July 12, 2021.  Claims 1, 2, 4-6, and 25-34 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (WO 2012/160093) in view of Tang (Tang et al. (2011) Yeast, 28:205-212).
Regarding step (a), Udagawa teaches providing a fungal host cell comprising in its chromosome a pair of recognition sequences for a site-specific recombinase flanking a first selectable marker (see claim 1), and therefore teaches (i) a first recognition sequence of the recombinase, (ii) a first selectable marker, and (iii) a second recognition sequence of the recombinase. Udagawa teaches wherein the fungal host cell is a filamentous fungal host cell (see claim 5). Regarding step (b), Udagawa teaches transforming the host cell with a nucleic acid construct comprising a pair of recognition sequences of the recombinase flanking a polynucleotide of interest, and therefore teaches (i) the first recognition sequence of the recombinase, (ii) a polynucleotide library of interest, and (iv) the second recognition sequence of the recombinase. Udagawa further teaches wherein the pair of recognition sequences in the nucleic acid construct further flank (iii) an incoming selectable marker (i.e. second selectable marker) (see claim 14). Udagawa teaches wherein the incoming selectable marker is pyrG (page 4, lines 8-12), and wherein it is located between the polynucleotide of interest and the second recognition sequence of the recombinase (see Fig 1). Regarding step (c), Udagawa teaches expressing the site-specific 
Udagawa does not explicitly teach the presence of a first fragment of the non-functional partial second selectable marker in the fungal chromosome or wherein the nucleic acid construct additionally comprises a second fragment of the non-functional partial second selectable marker, whereby the first and second fragments of the non-functional partial second selectable markers are recombined to form a functional second selectable marker.
However, Tang teaches a similar method of using selectable markers to achieve mutagenesis in fungal cells by recombination (abstract). Tang teaches wherein a first non-functional partial selectable marker is integrated in the chromosome of the cell flanked by homologous regions (see Fig 1B). Tang then teaches transforming the cell with a nucleic acid construct comprising a second non-functional partial selectable marker flanked by the homologous regions (see Fig 1B). Tang teaches that the recombination between the nucleic acid construct and the chromosome of the cell by the homologous regions results in the recombination of the non-functional partial selectable markers to form a functional selectable marker in the chromosome (see Fig 1B).


Regarding claim 2, Udagawa teaches wherein the polynucleotide library comprises polynucleotides encoding an enzyme (i.e. a polypeptide of interest) (see claim 4).

Regarding claim 4, Udagawa teaches wherein the site-specific recombinase is FLP from Saccharomyces cerevisiae (see claim 6).

Regarding claim 5, Udagawa teaches wherein the first and second recognition sequences of the recombinase are different recognition sequences of the S. cerevisiae FLP (page 25, line 35) in order to effect a directional integration of the polynucleotide library of interest in the host cell chromosome.

Regarding claim 6, Udagawa teaches wherein the first and second recognition sequences of the recombinase are different recognition sequences of the S. cerevisiae FLP (page 25, line 35 and SEQ ID NOs 9 and 10 on page 33) in order to effect a directional integration of the polynucleotide library of interest in the host cell chromosome.



Regarding claim 26, Udagawa teaches wherein the polypeptide of interest is a hydrolase, isomerase, ligase, lyase, oxidoreductase, or transferase (see claim 4).

Regarding claim 27, Udagawa teaches wherein the polypeptide of interest is an aminopeptidase, for example (see claim 4).

Regarding claim 28, Udagawa teaches wherein the site-specific recombinase is FLP from Saccharomyces cerevisiae (see claim 6).

Regarding claim 29, Udagawa teaches wherein the first and second recombination sequences are FRT-F (SEQ ID NO: 9) and FRT-F3 (SEQ ID NO: 10) (see page 33, lines 35-36), which are identical to instant SEQ ID NOs 27 and 28, respectively.

Regarding claim 30, Udagawa teaches wherein the two recombinase sites are identical (page 10, lines 29-30).

Regarding claim 31, Udagawa teaches wherein the gene encoding the site-specific recombinase is present in the genome of the host cell (see claim 19).

Regarding claim 32, Udagawa teaches wherein the nucleic acid construct further comprises the gene encoding the site-specific recombinase (see claim 14).



Regarding claim 34, the region containing the first recognition sequence of the recombinase is broadly and reasonably interpreted as “a region that is 5’ or 3’ of the integration site”. The embodiment in which this is used together with the second recognition sequence of the recombinase to effect a directional integration of the polynucleotide library of interest in the host cell chromosome is discussed above as applied to claim 6.

Response to Arguments
Applicant's arguments filed July 7, 2021 have been fully considered but they are not persuasive.  In their remarks, Applicants reiterate their arguments from their August 26, 2020 remarks and present more detailed arguments that there is a lack of motivation to combine Udagawa and Tang.  	
First, Applicant’s reiteration of their arguments from August, 26, 2020 remarks (see present remarks page 5, paragraph 3 - page 7, paragraph 3) were fully addressed in the September 22, 2020 office action.
Second, in response to Examiner’s argument that Applicant provided no objective evidence to support the conclusion that there was "no motivation to replace a first selectable marker by a fragment of a non-functional partial second selectable marker as described in pending claim", Applicant summarizes Tang’s two approaches in further detail (page 7, last paragraph – page 8, first paragraph), describes three possible outcomes of starting with Udagawa and applying Tang’s 
Applicant's argument is not persuasive because it refers to a limitation that is not being claimed.  Applicant's argument that “the present invention requires at no point the presence of two or three markers" is not persuasive because the chromosome in the filamentous fungal host of claim 1 openly “comprises” the limitations in (a) and the nucleic acid construct that is transformed into the host openly “comprises” the limitations in (b).  Thus, the claims broadly encompass methods in which there is a second or third marker after integration.
Third, applicants conclude that “even after combining Udagawa and Tang, the skilled artisan cannot arrive at the method of present claim 1”.   The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant’s argument is not persuasive because Tang’s method does not need to be “bodily incorporated” into Udagawa’s method.   The key feature of Tang is one portion of a second marker initially integrated into the chromosome (Fig 1B, his5C) followed by integration of the second portion (Fig 1B, his5C) to reconstitute the second marker.  Applying just this teaching to Udagawa (Figure 1), one skilled in the art would provide one portion of pyrG gene in the initial “FRT introduction” construct (Step 1) and the second portion of pyrG in the “expression constructs” (Step 2) to reconstitute this second marker and remove the first marker.  It is the split-marker teachings of Tang that are combined with Udagawa’s method to arrive at the present invention in claim 1, as described in the rejection of claim 1 above (page 5).
Last, Applicant argues that “Compared to a two- or three-marker system, the presence of only one marker allows for simple and efficient clone selection without risking any unfavorable 
	
Conclusion
No claims are allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        /NEIL P HAMMELL/Primary Examiner, Art Unit 1636